Citation Nr: 0206259	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  97-24 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder.  

2.  Entitlement to service connection for a left knee 
disorder.  

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bronchitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from November 1969 to October 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by a Department of Veterans 
Affairs (VA) Regional Office (RO).  

In May 1999, the Board found that the veteran had submitted 
new and material evidence to reopen claims for service 
connection for left ankle and knee disorders.  The issues of 
service connection for left knee and ankle disorders, as well 
as the issue of whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for bronchitis, were REMANDED for further 
development.  


REMAND

On a VA Form 9, dated in July 2000, the veteran requested a 
hearing at the RO with a member of this Board.  In September 
2000, the RO received additional evidence which the veteran 
requested be consider in conjunction with his video 
conference hearing.  A report of contact, dated in September 
2000, with an October 2000 notation, shows the veteran was 
advised that a hearing might be 18 months.  In a statement 
dated in September 2001, the veteran's representative re-
asserted the request for a video conference hearing.  

The Board finds no evidence that the veteran withdrew his 
request for a hearing or that he failed to report for a 
scheduled hearing.  We find no evidence that a video 
conference hearing was scheduled.  

Under these circumstances, the case must be REMANDED for the 
following:

The RO must schedule the veteran for a 
video conference hearing with a member of 
this Board.

Thereafter, then case should be processed in accordance with 
applicable appellate procedures.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  

